Title: From Abigail Smith Adams to Elizabeth Coombs Adams, 21 October 1810
From: Adams, Abigail Smith
To: Adams, Elizabeth Coombs



Quincy october 21 1810

My Grandaughter The present Mrs. Treadway availed herself of your kind invitation to make you a visit, and her Friend miss Tracy, Sensible of the advantage Young people derive from mixing with those whose example and Manners ornament and improve, whilst they delight and Churm Charm those Susceptable of improvement. I consented to Susan earnest desire of passing a little time from home. her Aunt Adams was kind enough to give her a Letter to you, and I pray you to  accept my thanks for the Friendly and hospitable reception you have given her. She is young, ardent and full of vivacity, tho I hope not indiscreet. She will receive gratefully any advise, or admonition you may give her, and I pray you to use the Same freedom with her: which under Similar circumstances you would wish might be extended to a Daughter of your own.
I have taken the Liberty of incloseing my Letters for her under cover to you. I pray you to make my Respects to mr Coombs, and Regards to the rest of your Family
From your Humble Servant
Abigail Adams